COOK, Judge
(dissenting):
The accused was convicted of attempted robbery and robbery. The Article 15 punishments determined by this Court to be inadmissible were: (1) failure to repair to a morning formation on June 20,1979, and (2) leaving a morning formation without authority on July 27,1979. The record of the sentence proceedings convinces me that no reasonable likelihood exists that the evidence of the Article 15 punishments led the court members to impose a sentence more severe than that they would have adjudged had the evidence not been presented to them. In his sentence argument, trial counsel stressed the serious nature of the offenses of which the accused had been convicted and called attention to the circumstances of their commission; he made no direct reference to the Article 15 punishments. As there was no reasonable risk of prejudice to the accused, I would affirm the decision of the United States Army Court of Military Review.